The rule that the plaintiff in a bill of interpleader has no interest beyond obtaining a decree that the bill has been properly filed (Barrett v. Cady, 78 N.H. 60, 63; Farley v. Blood, 30 N.H. 354, 363, 364) presupposes that the court has jurisdiction of the contending claimants. *Page 323 
It is a fundamental principle of law that every person has a right to insist that a judgment or decree to which he is a party shall have all the attributes of a judicial determination.
The defendants' contention that after the decree the plaintiff had no standing to object need not be considered, since the question transferred must in any event be decided in the defendants' favor.
The allowance of the amendment joining Angell as a party defendant was unobjectionable. Remick v. Company, ante, 182, and cases cited.
The fact that the defaulted defendants had no notice of Angell's claim is not material. By their failure to appear they renounced all interest in the stock themselves and were not concerned as to who the real owner might be. The sole question involved was whether or not the various transfers had been procured by fraud on the part of the North Atlantic Securities Corporation. The determination of that question was conclusive of Angell's rights, since his title was derived from that corporation.
Legal notice of the original proceedings was given to all defendants named in the bill. "Those who appeared in response to that notice were sufficiently informed concerning the future course of the litigation, and those who did not appear were not entitled to such information." Governor 
Council v. Morey, 78 N.H. 125, 130.
Exceptions overruled.
BRANCH, J., did not sit: the others concurred.